Citation Nr: 0120737	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Timeliness of a substantive appeal with respect to a July 
1999 decision denying a rating in excess of 20 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1980 and from September 1981 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by a hearing officer at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In September 2000, the hearing 
officer determined that the veteran had not submitted a 
timely substantive appeal with respect to a July 1999 
decision denying a rating in excess of 20 percent for a left 
knee disability.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim for a rating in 
excess of 20 percent for a left knee disability in a July 
1999 decision.  The RO notified the appellant of the decision 
and her appellate rights by letter dated July 16, 1999.

2.  The RO received the appellant's notice of disagreement 
with the July 1999 denial of an increased rating in April 
2000.

3.  The RO issued a statement of the case to the appellant on 
May 2, 2000, and also advised the appellant of the actions 
necessary to properly complete her appeal.  

4.  The RO received a document which is construed as a 
substantive appeal on August 8, 2000.  

5.  There is no communication prior to August 8, 2000, from 
the appellant with regard to the July 1999 decision.




CONCLUSION OF LAW

A timely appeal was not filed with respect to the July 1999 
decision which denied a rating in excess of 20 percent for a 
left knee disability.  38 U.S.C.A. § 7105(a) and (d)(3) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Consideration

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case, the 
appellant was given notice of the information or the evidence 
necessary to substantiate her claim.  The appellant has not 
informed VA of the presence of any outstanding records which 
would support her claim.  A hearing was conducted in which 
the appellant supplied testimony pertaining to the issue on 
appeal.  As this case did not involve a medical question, a 
VA examination was not required.  

Criteria and Analysis

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).  Either the claimant or her duly 
appointed representative may submit a notice of disagreement 
or a substantive appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(a).

A notice of disagreement is a written communication from a 
claimant or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 U.S.C.A. § 7015(b)(2); 38 C.F.R. § 20.201.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.

A review of the claims file reveals that the appellant's 
claim of entitlement to a rating in excess of 20 percent for 
a left knee disability was denied by the RO in July 1999.  By 
correspondence dated July 16, 1999, the appellant was 
informed that her claim was denied.  The appellant was 
provided with her procedural and appellate rights at the same 
time.  On April 3, 2000, the appellant submitted a timely 
notice of disagreement with the RO's July 1999 decision.  On 
May 2, 2000, the appellant was mailed a statement of the 
case.  The appellant has testified that she did, in fact, 
receive the statement of the case and also the accompanying 
VA Form 9.  The first correspondence which was received from 
the appellant subsequent to May 2, 2000 was received at the 
RO on August 8, 2000, which was also the date of the 
appellant's RO hearing.  A VA Form 9 was received at the RO 
on September 8, 2000.  

After reviewing the evidence of record, the Board finds that 
the appellant failed to timely perfect her appeal of the 
denial of a rating in excess of 20 percent for her left knee 
disability.  The earliest communication from the appellant 
which could be construed as a substantive appeal was the 
transcript of the August 8, 2000 RO hearing and the 
correspondence submitted at the same time.  This evidence was 
received more than 60 days after the mailing of the May 2, 
2000 statement of the case and more than one year after the 
July 16, 1999 correspondence which notified the appellant 
that her claim had been denied.  

The Board has noted that the appellant was originally 
scheduled for a hearing at the RO on June 20, 2000.  
Associated with the claims file is a copy of the notification 
letter for the hearing which was sent to the appellant.  The 
copy of the notification letter has been annotated to 
indicate that the June hearing had been rescheduled for 
August.  The appellant testified that when she called to 
verify her June hearing date, she was informed that the 
hearing would be rescheduled in August.  The appellant 
indicated that she did not request the change of the hearing 
date.  She testified that if the hearing had been conducted 
as originally scheduled in June, she would have delivered her 
substantive appeal at that time and the substantive appeal 
would have been timely.  The Board finds this contention to 
be irrelevant.  The Board notes the veteran testified that 
she had actual knowledge of the time within which she had to 
perfect her appeal by the submission of a substantive appeal.  
There is no indication that the appellant was informed by VA 
personnel that the delay in the scheduling of her RO hearing 
would toll the time limit for the submission of substantive 
appeal.  The appellant testified that she was informed the 
hearing had been postponed but was provided no other 
information.  While it is true that a hearing transcript may 
act as a timely substantive appeal, there is no provision for 
the tolling of the time limit for filing a substantive appeal 
as a result of a requested hearing being postponed.  

The appellant testified that she had mailed in her 
substantive appeal sometime between May 2 and the middle of 
May of 2000.  She further testified that she did not keep a 
copy of the VA Form 9 nor did she inform her representative 
that she was submitting her substantive appeal.  A notation 
in the file indicates that a search of the RO failed to 
produce a timely filed VA form 9.  Implicit in the 
appellant's testimony is an allegation that the RO lost the 
appellant's substantive appeal.  With respect to this 
contention, the Board notes that the administrative 
presumption of regularity comes into play.  "The presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement such as the one of this appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  As applied to the present case, 
the presumption of regularity would show that the substantive 
appeal, if submitted, would have been added to the 
appellant's claims file in the regular course of business.  
The fact that it was not added to the claims file shows that 
it was not received by the RO.  The appellant has not 
provided any corroborating evidence that she mailed the 
substantive appeal, such as a receipt from the post office or 
corroboration from her representative.  The appellant's 
contention that she submitted a substantive appeal in May 
2000, but that the RO either lost or purposely excluded this 
evidence, standing alone, is insufficient evidence to rebut 
the presumption of regularity.  

The RO received the appellant's substantive appeal on August 
8, 2000, more than one year after notification of the denial 
of her claim on July 16, 1999 and more than 60 days after the 
issuance of the May 2, 2000, statement of the case.  There is 
no communication prior to that date that contains specific 
allegations of error or fact with respect to this claim.  
Moreover, there is no communication from the appellant or any 
representative requesting an extension of time to file an 
appeal.  Therefore, the Board concludes that the appellant 
did not timely perfect her appeal.  38 U.S.C.A. § 7105(d)(3); 
38 U.S.C.A. § 20.302(b)



ORDER

The appeal on the issue of timeliness of the substantive 
appeal, with respect to the July 1999 decision in which the 
RO determined that the appellant was not entitled to a rating 
in excess of 20 percent for a left knee disability, is 
denied.




		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

